Nichols, Justice.
Pursuant to Rule 4-211 of Part IV of the Rules and Regulations for the Organization and Government of the State Bar of Georgia (241 Ga. 643, 752), the State Bar of Georgia filed a complaint against John Hollis Allen, a member of the Bar. He was charged with the violation of Standards 63 and 65 of Rule 4-102 of Part IV of the said Bar Rules (241 Ga. 741), to wit: "A lawyer shall maintain complete records of all funds, securities and other properties of a client coming into the possession of the lawyer and promptly render appropriate accounts to his client regarding them. A violation of this standard may be punished by disbarment,” and "A lawyer shall not commingle his client’s funds with his own and shall not fail to account for trust property, including money and interest paid on the client’s money, if any, held in any fiduciary capacity. A violation of this standard may be punished by disbarment.”
The respondent was served with notice of the proceedings by certified mail, but failed to answer the complaint as required by Bar Rule 4-212 (a) (241 Ga. 752). The State Bar filed a motion for findings of facts and conclusions of law by default and for a hearing in mitigation. The respondent then filed his answer to the complaint and moved to consolidate two other disciplinary matters (Nos. 436 and 447) pending with the State Bar charging violations of Bar Rule 4-102.1, DR2-110 (A)(2).
The special master found respondent guilty of these violations and recommended that respondent be given two public reprimands. The findings and recommended discipline of the special master were adopted by the disciplinary board and submitted to this court for approval.
We find that the findings of fact and recommendation of the special master adopted by the board are supported by the evidence. We, therefore, approve the findings of facts and adopt the recommendation of the board. It is ordered that the respondent, John Hollis Allen, receive *526two public reprimands.
Decided March 19, 1980.
Omer W. Franklin, Jr., General Counsel State Bar, James E. Spence, Jr., Assistant General Counsel State Bar, for State Bar of Georgia.
Westmoreland, Hall, McGee, Warner & Oxford, Clifford Oxford, for Allen.

All the Justices concur.